                 Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 1 of 7



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     EMILY T.,
 8
                               Plaintiff,                  CASE NO. 2:19-cv-01732-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                      PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled. She contends the ALJ

14   erroneously found she engaged in substantial gainful activity after her alleged onset date, and

15   misevaluated the opinions of Kristin Conn, M.D., David Zacharias, M.D., and her testimony. For

16   the reasons below, the Court REVERSES the Commissioner’s final decision and REMANDS

17   the matter for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

18                                            DISCUSSION

19   A.     Substantial Gainful Work Activity

20          The ALJ found plaintiff alleged disability beginning December 24, 2015, but engaged in

21   substantial gainful work activity (SGA) until May 2016 because she earned $24,459.07 in 2016 .

22   Tr. 12. The record shows plaintiff worked for Honda Auto Center of Bellevue from 2014 to May

23   2016. TR. 195. SGA is work done for pay that involves significant mental or physical activities.



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
               Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 2 of 7



 1   20 C.F.R. §§ 404.1571–404.1572 & 416.971–416.975. To determine whether a particular job is

 2   SGA, the Social Security regulations consider two employment categories: employee and self

 3   employed. See 20 C.F.R. §§ 404.1574; 404.1575; 416.974 & 416.975. For employees, such as

 4   plaintiff, the primary factor in determining whether a job is substantial gainful activity “will be

 5   the earnings [the employee] derive[d] from the work activity.” Id. at §§ 404.1574(a)(1) &

 6   416.974(a)(1).

 7          There is a rebuttable presumption an employee either was or was not engaged in

 8   substantial gainful activity if the employee’s average monthly earnings are above or below a

 9   certain amount established by the Commissioner's Earnings Guidelines. See id. at §§

10   404.1574(b)(2)-(3) & 416.974(b)(2)-(3); see also Lewis v. Apfel, 236 F.3d 503, 515 (9th Cir.

11   2001) (“Earnings can be a presumptive, but not conclusive, sign of whether a job is substantial

12   gainful activity.”). Here, as a Honda employee, plaintiff earned from December 24, 2015 to May

13   2016 over $24,000. Plaintiff’s work is presumptively SGA because she earned more than $500

14   per month on average over this five month period. See 20 C.F.R. § 1574(b) (2011).

15          Because plaintiff’s work at Honda is presumptively SGA, she has the burden of

16   producing evidence she did not engage in SGA. The regulations list five factors to consider: the

17   nature of the claimant’s work, how well the claimant does the work, if the work is done under

18   special conditions, if the claimant is self-employed, and the amount of time the claimant spends

19   at work. 20 C.F.R. §§ 404.1573 & 416.973. See Katz v. Secretary of Health and Human Servs.,

20   972 F.2d 290, 293 (9th Cir.1992) (citing regulations and listing these as factors that claimant

21   could use to overcome high-earnings presumption).

22          Plaintiff contends she has overcome the presumption that her work at Honda is SGA

23   arguing her employer allowed her to work remotely, granted her accomodations no other



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
               Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 3 of 7



 1   employee was offered, and her earnings were subsidized and thus are not earnings for purposes

 2   of determining SGA. Dkt. 9 at 4-5. The arguments fail.

 3          First, plaintiff worked for Honda as a liason between the sales and service department.

 4   Tr. 52. Honda allowed her to work remotely from her home or from Mexico where she felt the

 5   tropical weather was better for her health. Tr. 60-61. Plaintiff, however, must show her “work

 6   environment was the equivalent of a sheltered workshop” for an accomodation to render the

 7   work non-SGA. Katz v. Secretary of Health and Human Serv., 972 F.2d at 294. Here there is no

 8   indication plaintiff was working in a special or sheltered work environment. Rather it appears

 9   she performed work independently from a foreign country and generated a substantial income.

10          Plaintiff’s SGA is not unlike the SGA of the claimant in Katz who returned to part-time

11   work with reduced hours, making a weekly tea, sorting mail, taking care of three bulletin boards,

12   supplying the student lounge, caring for the xerox machine, and preparing charts for

13   astronomical observations. Id. at 293. The Court of Appeals found Katz’s reduction in work

14   hours did not constitute a special work environment rebutting the ALJ’s finding of SGA. Rather

15   the Court of Appeals indicated Katz’s case was similar to other decisions rejecting the claim a

16   special work environment existing citing Garnett v. Sullivan, 905 F.2d 778 (4th Cir.1990) (work

17   as a bus driver involving minimal time per day typical of bus driving positions and SGA);

18   Wright v. Sullivan, 900 F.2d 675 (3d Cir.1990) (work as rape counselor in very flexible

19   circumstances SGA); Beasley v. Califano, 608 F.2d 1162 (8th Cir.1979) (despite limits and

20   difficulty, part-time work as a real estate broker SGA).

21          Second, plaintiff’s claim her salary was subsidized lacks support. There is nothing

22   showing Honda was subsidizing plaintiff’s wages, i.e. paying plaintiff more than the reasonable

23   value of her services as plaintiff suggests. Dkt. 9 at 6. The letter submitted by Honda’s general



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
                 Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 4 of 7



 1   manager makes this clear. The letter contains nothing indicating Honda paid plaintiff from

 2   December 24 2015 to May 2016 more than the value of her service. Tr. 288. Plaintiff contends

 3   the Honda general manager’s letters establishes plaintiff worked with limitations. Dkt. 9 at 7.

 4   The letter states plaintiff’s pain and fatigue took a toll on her because she was by nature

 5   energetic and helpful but the letter does not state plaintiff did not perform work or that she was

 6   paid for more than the value of her service. Rather the letter can be reasonably read as indicating

 7   plaintiff performed SGA until May 2016 when plaintiff “left Honda Auto Center as she could not

 8   predict when she would be able to work and when she could not.” Tr. 288.

 9          The Court accordingly affirms the ALJ’s determination that plaintiff engaged in SGA

10   until May 2016.

11   B.     Medical Opinions

12          1.       Kristin Conn, M.D.

13          The ALJ erred in discounting the opinions of treating doctor Kristin Conn, M.D. The ALJ

14   first found Dr. Conn’s reports are well documented but rejected her opinions based on “new

15   evidence.” Tr. 30. Plaintiff contends there is no “new evidence,” Dkt. 9 at 9, and the

16   Commissioner cites to nothing in the record showing otherwise. Accordingly substantial

17   evidence does not support the ALJ’s rationale. The ALJ also rejected Dr. Conn’s opinion

18   because “the claimant was able to partake in some daily activities of daily living.” Tr. 30. The

19   ALJ is required to provide a specific and legimitate reason. The ALJ’s rationale however is an

20   impermissibly vague and conclusory assertion and therefore invalid.

21          The ALJ’s erroneous treatment of Dr. Conn’s opinions is not harmless because the ALJ’s

22   residual functional capacity determination does not address or account for all of the limiations

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
                 Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 5 of 7



 1   Dr. Conn assessed. The Court accordingly reverses the ALJ’s assessment of Dr. Conn’s

 2   opinions.

 3          2.       David Zacharias, M.D.

 4          The ALJ erred in discounting the opinions of examining doctor David Zacharias, M.D.

 5   who performed a psychiatric evaluation of plaintiff. First the ALJ found Dr. Zacharias did not

 6   perform objective testing, and relied too heavily upon plaintiff’s statements. But the ALJ did not

 7   identify a test that should have been performed and may not reject a psychiatric evaluation

 8   simply because of the apparent subjective nature of the report and the examining doctor’s

 9   reliance on a patient’s self reports. See e.g. Buck v. Berryhill, 869 F3d 1040 (9th Cir. 2017).

10          Further Dr. Zacharias found no evidence of malingering, Tr. 469, and it cannot be said he

11   simply parroted back plaintiff’s complaints in arriving at his opinions. Rather the doctor made

12   clinical observations such as “claimant appear to have a lot of difficulty with concentrating, took

13   a lot of time to answer the questions, asked a lot of clarifying questions, appeared particularly

14   anxious and distressed during this part of the interview.” Tr. 468. The ALJ accordingly erred.

15   See Edlund v. Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001) (ALJ errs in rejecting medical

16   opinion by questioning the credibility of the patient’s complaints where the doctor does not

17   discredit those complaints and supports her ultimate opinion with her own observations.).

18          Second, the ALJ rejected Dr. Zacharias’s opinions as inconsistent with plaintiff’s

19   testimony about her activities and the evidence of record. As noted above conclusory statements

20   are invalid. See e.g. Embrey v. Bowen, 849 F.2d 418 (9th Cir.1988) (conclusory reasons are not

21   grounds to reject a medical opinion). Additionally plaintiff testified that she spends of her time

22   “feeling sad and depressed I can’t do anything,” which is not inconsistent with Dr. Zachiarias’s

23   opinion.



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 5
               Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 6 of 7



 1          And third the ALJ rejected the doctor’s opinion because plaintiff has not frequently gone

 2   to the emergency room or had extended psychiatric hospitalizations. Dr. Zachiarias did not opine

 3   plaintiff needed to be whisked away to the emergency room or should be institutionalized. Hence

 4   the ALJ’s rationale is invalid and unreasonable. The Court accordingly concludes the ALJ erred.

 5   The error is harmful because the RFC determination fails to account for all limitations assessed

 6   by Dr. Zachiarias.

 7   C.     Plaintiff’s Testimony

 8          The ALJ rejected plaintiff’s testimony for several reasons. The ALJ found it inconsistent

 9   with the medical evidence. This ground cannot stand because the ALJ erred in rejecting the

10   opinions or Drs. Conn and Zachiarias—two key parts of the medical evidence. The ALJ also

11   rejected plaintiff’s testimony because she traveled to Mexico and worked after the alleged onset

12   date. Plaintiff did not say she could not fly to Mexicio and as the ALJ noted, plaintiff travels to

13   Mexico because she feels warmer weather her medical condition. Her travel thus does not

14   contradict her testimony. As to the work after December 24, 2015, that may affect the alleged

15   onset date but is not grounds to reject plaintiff’s testimony in toto. The ALJ also rejected

16   plaintiff’s testimony based upon his observations of her at the hearing. Tr. 18. But the “sit and

17   squirm” jurisprudence “has been condemned,” Perminter v. Heckler, 765 F.2d 870, 872 (9th Cir.

18   1985) (citation omitted), and “[d]enial of benefits cannot be based on the ALJ’s observation of

19   [Plaintiff], when [Plaintiff]’s statements to the contrary [] are supported by objective evidence.”

20   Id. (citing Coats v. Heckler, 733 F.2d 1338, 1341 (9th Cir. 1984)).

21          The Court also notes the ALJ rejected plaintiff’s testimony about numbness and tingling

22   because there were no test results substantiating her complants or tests establishing disorders that

23   might cause the complaints. Tr. 18-19. The ALJ’s focus is misplaced because plaintiff testified



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 6
               Case 2:19-cv-01732-BAT Document 15 Filed 04/23/20 Page 7 of 7



 1   the problems limiting her work were fatigue, pain from fibromyalgia and her mental health

 2   problems, not tingling or numbness. The Court accordingly concludes the ALJ erred in rejecting

 3   plaintiff’s testimonhy about her limitations.

 4                                            CONCLUSION

 5          For the reasons above the case must be remanded. Plaintiff contends the Court should

 6   remand for an award of benefits. However, the Court finds further proceedings would be

 7   beneficial to assess the weight of the medical evidence of record following the ALJ’s

 8   reevaluation of the opinions of Drs. Conn and Zachiarias and plaintiff’s testimony. The Court

 9   accordingly REVERSES the Commissioner’s final decision REMANDS the case for further

10   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

11          On remand, the ALJ shall reevaluate the opinions of Drs. Conn and Zachiarias and

12   plaintiff’s testimony; develop the record and reassess plaintiff’s RFC as needed and continue to

13   the remaining steps as appropriate.

14          DATED this 23rd day of April, 2020.

15

16                                                               A
                                                         BRIAN A. TSUCHIDA
17                                                       Chief United States Magistrate Judge

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 7
